Citation Nr: 0915372	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  03-27 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) 
disability benefits.


WITNESSES AT HEARING ON APPEAL

Appellant, his son, and daughter


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel





INTRODUCTION

The appellant claims that he had recognized active military 
service with the United States (U.S.) Armed Forces.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 decision letter issued by the VA 
Regional Office (RO) in Manila, the Republic of the 
Philippines, which denied the above claim.  

In October 2003, the appellant and his children appeared at 
the RO and testified at a personal hearing.  A transcript of 
the hearing is of record.

In January 2005, the Board remanded this matter for further 
development.


FINDING OF FACT

The appellant does not have qualifying service as a Veteran.


CONCLUSION OF LAW

The appellant is not eligible for VA benefits.  38 U.S.C.A. 
§§ 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.40, 3.41, 
3.203 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id. at 120.

Here, a March 2003 letter advised the appellant of the 
evidence necessary to substantiate his claims for service 
connection, generally advised him of the evidence that VA 
would provide and that he was expected to provide, advised 
the appellant that VA was in the process of verifying his 
service with the U.S. Department of the Army, and requested 
information from appellant regarding his claim of prisoner of 
war status.  Similar letters were also provided to the 
appellant in February and June 2005.  However, in none of 
these letters was the appellant informed of the evidence 
acceptable to establish qualifying service and the evidence 
unacceptable to establish qualifying service, including 
guerrilla service.  Thus, the Board acknowledges that the 
record reveals the existence of certain deficiencies with 
respect to notice under the VCAA.  

However, the Board does not find that such deficiencies have 
affected the essential fairness of the adjudication process.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  
First, based on the law provided in the August 2003 statement 
of the case and January 2005 remand, the Board finds that a 
reasonable person could be expected to understand what 
information and evidence is required to establish qualifying 
service and the evidence unacceptable to establish qualifying 
service, including guerrilla service.  The appellant's claim 
was also subsequently readjudicated in supplemental 
statements of the case in December 2003 and February 2009.  
In addition, the claim is subject to denial as a matter of 
law, and in view of the Board's decision to deny the claim, 
remand for notice regarding the bases for assigning ratings 
and effective dates is not warranted.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  In sum, the Board finds that any 
deficiency in the notice to the appellant is harmless error.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
appellant has not identified any additional relevant records.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Because the 
appellant has failed to establish status as a Veteran, a 
medical examination or opinion would not substantiate the 
appellant's claim.  As such, it is not prejudicial to the 
appellant to proceed to adjudicate the claim on the current 
record.  Bernard v. Brown, 4 Vet. App. 384 (1993).

For these reasons the Board finds that VA has satisfied its 
duty to notify and the duty to assist to the extent necessary 
in this case.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. §§ 3.159(b), 20.1102 (2008); Dingess v. Nicholson, 
19 Vet. App. 473 (2006), Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The appellant has also not claimed that VA 
has failed to comply with the notice requirements of the 
VCAA.


II.  Eligibility for VA Benefits

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as 
a veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2008).  

The term "Veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d) 
(2008).  "Active military, naval, and air service" includes 
active duty.  "Active duty" is defined as full-time duty in 
the Armed Forces.  38 C.F.R. § 3.6(a)-(b) (2008).  "Armed 
Forces" consists of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components.  38 C.F.R. § 3.1.

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code.  38 U.S.C.A. § 107(a) (West 
2002); 38 C.F.R. § 3.40 (2008).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a) (2008).  
With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
the following: (1) service of four months or more; (2) 
discharge for disability incurred in the line of duty; or (3) 
ninety days creditable service based on records from the 
service department such as hospitalization for 90 days for a 
line of duty disability.  38 C.F.R. § 3.203(b).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203(c).  With regard to 
Philippine service, certifications by the service department 
will be accepted as establishing periods of recognized 
service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerrilla.  38 C.F.R. § 3.40(c),(d).  Service 
department certifications will be accepted to establish 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946.  38 
C.F.R. § 3.40(d).  Moreover, it has been held that a service 
department determination as to an individual's service shall 
be binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530 
(1992); Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

In support of his claim, the appellant submitted a 
Certification from the General Headquarters Armed Forces of 
the Philippines, Office of the Adjutant General, dated in 
January 2003, and an Affidavit for Philippine Army Personnel.  
None of this evidence meets the requirements for evidence 
acceptable to establish qualifying service as specified in 38 
C.F.R. § 3.203 and § 3.40.  The appellant has not submitted a 
DD Form 214, a Certification of Release or Discharge from 
Active Duty, an original Certificate of Discharge, or any 
other document issued by a service department.  

In April 2003, the National Personnel Records Center (NPRC) 
verified that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the Recognized 
Guerrillas, in the service of the United States Armed Forces.  
In addition, the lack of such service was again verified by 
the service department in June 2005 and February 2009, at 
which time additional entry and separation dates were 
considered and had not produced any change in the outcome.  
This verification/certification is binding on VA such that VA 
has no authority to change or amend the finding.  Duro v. 
Derwinski, 2 Vet. App. 530 (1992).  Moreover, the appellant 
has not submitted any of evidence from a service department 
establishing any service.  Id.  Therefore, inasmuch as the 
U.S. service department's determination regarding the 
appellant's service is binding on VA, the Board concludes 
that the appellant is not a "Veteran" for purposes of 
entitlement to VA benefits, and his claim for entitlement to 
VA benefits based on such service must be denied as a matter 
of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Basic eligibility requirements for Department of Veterans 
Affairs (VA) benefits is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


